DETAILED ACTION
Response to Amendment
The amendment of October 25, 2021 is considered herein.
Claims 1-4, 6 and 15-17 have been amended.
Claims 5 and 9-14 have been cancelled.
Claims, 1-4, 6-8 and 15-17 are pending and are considered on the merits herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Chung Park on May 4, 2022.
The application has been amended as follows: 

Claim 1 (amended): An electrolytic copper foil for a secondary battery, comprising:
a first layer that contains total organic carbon (TOC) and metallic additives that contain zinc, and iron,
wherein the first layer is produced from a plating solution containing TOC, zinc, and iron by using a drum, and wherein a concentration of the TOC contained in the plating solution is in a range of 450 ppm — 1080 ppm,
wherein a ratio of the TOC to the zinc and the iron contained in the first layer follows Formula 1 below: 
Formula 1: TOC/(zinc + iron) = 1.3 to 1.5.
Claim 6 (amended):   The electrolytic copper foil of claim 1, wherein tensile strength of the electrolytic copper foil at room temperature is 40 kgf/mm2 to 51 kgf/mm2 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-8 and 15-17 are in condition for allowance.  The closest available prior art is that of the previously applied combination of SAITO et al and WOO et al.  The amendment to the claim pertaining to the concentration of TOC in the plating solution precludes the use of the SAITO et al reference.  Moreover, pages 14 and 15 of the remarks of the October 25, 2021 filing further detail a persuasive position regarding the structure of the claimed foil which will cause difference from other foils of the prior art.  The available prior art fails to implicitly or explicitly teach either the use of a concentration of TOC, zinc and iron which would cause the relationship of Formula 1 and also lacks a teaching, suggestion or motivation to select values which would fulfill the claimed ratio.  For these reasons, the claims read free of the prior art as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        5/4/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721